Citation Nr: 1620241	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-28 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active military service from September 1964 to February 1965 and April 1968 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In October 2014, the Board reopened and remanded the appeal.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's respiratory disability had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Prior to the initial adjudication of the claim in the May 2011 rating decision, the Veteran was provided notice with the VCAA in November 2010.  An additional letter was sent in May 2011.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  He also received notice pertaining to the disability rating and effective date elements of his claim with subsequent re-adjudication of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the duty to assist, the Veteran was afforded a VA examination in July 2015.  The examination and opinion were thorough in nature and adequate for the purposes of deciding this claim.  The report reflects that the examiner reviewed his past medical history, recorded the Veteran's current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis and opinion consistent with the evidence of record, supported by rationale.

Further, the July 2015 VA examination and subsequent development substantially complied with the Board's prior remand.  The RO/AMC accomplished all tasks assigned by the Board in accordance with the October 2014 remand instructions, which included to obtain the Veteran's VA and non-VA treatment records; and to afford a VA examination to determine the nature and etiology of any respiratory disability.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of his claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment (STRs) and personnel records (SPRs), VA outpatient treatment reports, VA examination, private treatment records and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.

There is no further assistance that would substantiate the claim for service connection for a respiratory disorder analyzed in the decision below.

II.  Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating the claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Respiratory Disability

The Veteran asserts that he has a respiratory condition related to service.

The Veteran initially filed a claim for "breathing problems" in May 1990, which was classified by the RO as "residuals of pneumonia."  The Veteran perfected an appeal with respect to the July 1996 rating decision.  The Board issued a decision in February 1997 that denied service connection for "residuals of pneumonia."  The Board determined that there was no current diagnosis of a chronic respiratory disability or evidence linking the Veteran's claimed breathing problems/symptoms to his active service.  The only available medical records at the time were his service treatment records (STRs), which establishes the Veteran was diagnosed with pneumonia in October 1964 and November 1964.  The subsequent STRs fail to show any reoccurrence of pneumonia.  

He was seen on one occasion for an upper respiratory tract infection in 1968.  An examination conducted in September 1967 noted that he had an acute episode of pneumonia in 1964 and also noted that he made a good and complete recovery.  On subsequent service examinations, his lungs and chest were noted to be clear, including discharge examination conducted in June 1969.

Similarly, the Veteran's initial VA examination conducted in July 1972 documented a normal respiratory system.  This VA examination contained an x-ray report of the Veteran's chest which demonstrated that his lungs were clear and the heart was normal in size and shape.

The subsequent VA and private treatment records reflect that he was diagnosed with various respiratory disabilities (bronchitis, chronic obstructive pulmonary disease (COPD), sinusitis, and asthma) in January 2000 and began receiving treatment.  A November 2004 treatment record noted resolving bronchitis; mild intermittent asthma which was probably aggravated by exposure to cats.  A March 2009 treatment record noted intermittent bronchitis in the winter.  In December 2009, the Veteran saw Dr. M.S., who after conducting a physical examination, concluded that the Veteran's respiratory disability may or may not be service connected but just as likely might be due to chronic allergic asthma.  Dr. M.S. reported that additional testing was required to determine the etiology of the Veteran's respiratory disability.  In October 2010, Dr. A.N. reported that the Veteran started receiving treatment in 1997 and opined that the Veteran had mild asthma, COPD, or underlying lung damage.  An October 2011 PCP notation documented no specific illness in past year and he took a flu vaccine.  He had sinusitis in 2013 and 2014 required antibiotics.

In July 2015, the Veteran underwent a VA examination.  It was reported that the Veteran was treated for pneumonia in 1964 while on active duty service with an x-ray on October 15, 1964 documenting small left lower lobe pneumonia.  It was indicated that the X-ray on December 4, 1964 showed complete resolution.  It was noted that he has not had treatment for any specific lung condition in the past several years.  It was also indicated that the Veteran has an electrical abnormality of his heart atrial fibrillation which could account for some subjective dyspnea at times.  He is not on any specific medication for any respiratory condition and has not had specific treatment solely for a respiratory condition in years.  The examiner concluded that he did not have a respiratory condition that was related to his pneumonia during service in the 1960's.  It was noted that he had a normal chest x-ray in 2014 and essentially normal pulmonary function testing.  He was found to have chronic sinus condition based on ENT evaluation and has a chronic heart electrical disorder of atrial fibrillation, both of which were unrelated to his pneumonia in 1964.  

In sum, the evidence of record establishes that his pneumonia in 1964 was treated and cured leaving no discernable residuals.  There was no objective evidence contained in the subsequent STRs or in the post-service treatment records to show any residual disability or defect as the result of his pneumonia or chronic respiratory condition.  This supported by the VA examiner opinion, which stated that he did not have a chronic respiratory condition related to service.

The evidence does not establish that the claimed respiratory condition either began during, or was otherwise caused by, his active service.  The Board acknowledges the claimant's belief that his respiratory disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that in this case, the determination of the origin of the respiratory condition is a medical question not subject to lay expertise.  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience. 

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's respiratory disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

ORDER

Service connection for a respiratory disability is denied.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


